Name: Commission Regulation (EEC) No 2522/85 of 5 September 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 9 . 85 Official Journal of the European Communities No L 239/ 19 COMMISSION REGULATION (EEC) No 2522/85 of 5 September 1985 fixing the amount of the subsidy on oil seeds been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, for the period 21 August to 27 August 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1121 /85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ^, as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1 121 /85 Q, as last amended by Regulation (EEC) No 2479/85 (8) ; Whereas the target price and the monthly increments in the target price of sunflower seed for the 1985/86 marketing year have been fixed in Regulations (EEC) No 1489/85 (9), and (EEC) No 1490/85 ( ,0) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for October, November, December 1985, January and February 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for September, October, November, December 1985, January and February 1986 for colza and rape seed has HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the subsidy in the case of advance fixing for September, October, November, December 1985, January and February 1986 for colza and rape seed will, however, be confirmed or replaced as from 6 September 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for October, November, December 1985, January and February 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 6 September 1985. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. O OJ No L 132, 21 . 5 . 1983, p. 33 . (&lt;) OJ No L 137, 27. 5. 1985, p. 1 . O OJ No L 167, 25. 7. 1972, p. 9 . I6) OJ No L 143, 30 . 5. 1984, p. 4 . 0 OJ No L 118, 1 . 5 . 1985, p. 32. (8) OJ No L 234, 31 . 8 . 1985, p. 90 . 0 OJ No L 151 , 10 . 6 . 1985, p. 13 . H OJ No L 151 , 10 . 6 . 1985, p. 14. (' ¢) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 239/20 Official Journal of the European Communities 6. 9 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 September 1985. For the Commission Frans ANDRIESSEN Vice-President 6. 9 . 85 Official Journal of the European Communities No L 239/21 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 21,860 (  ) 22,877 (') 23,481 (') 23,707 (') 23,928 (') 24,284 (') 2. Final aids lll1 Seeds harvested and processed in : l.\ ll ||  Federal Republic of Germany (DM) 53,84 (  ) 56,23 (') 57,69 (') 58,40 (') 58,95 (') 60,30 (')  Netherlands (Fl) 60,67 (') 63,36 (') 64,98 (') 65,78 (') 66,39 (') 67,85 (')  BLEU (Bfrs/Lfrs) 1 014,56 (') 1 061,76 (') 1 089,80 (') 1 099,32 (') 1 109,56 (') 1 118,68 0  France (FF) 150,41 (') 157,58 (') 161,44 (V 162,28 (') 163,78 (') 166,26 (')  Denmark (Dkr) 183,95 (') 192,51 (  ) 197,59 (') 199,49 (') 201,35 (') 203,82 (')  Ireland ( £ Irl) 16,397 (') 17,160 (  ) 17,610 (') 17,734 0 17,899 ( ¢) 18,055 (')  United Kingdom ( £) 14,052 (') 14,671 (') 1 5,043 (') 15,189 (&gt;) 15,332 (  ) 15,385 0  Italy (Lit) 30 482 (') 32 024 ' (') 32 734 (&gt;) 32 858 (  ) 33 158 ( ») 33 447 0  Greece (Dr) 2 042,94 (') 2 150,88 ( ») 2 213,35 (  ) 2 234,20 (') 2 254,50 (') 2 289,66 0 (') On the basis of the Commission's last proposal concerning the indicative price and subject to confirmation by the Council s decision. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 27,096 28,671 29,286 31,271 32,327 2. Final aids l \l Seeds harvested and processed in : || IIIll  Federal Republic of Germany (DM) 66,68 70,37 71,87 76,68 79,17  Netherlands (Fl) 75,14 79,29 80,95 86,37 89,17  BLEU (Bfrs/Lfrs) 1 257,57 1 330,67 1 359,22 1 450,25 1 499,28  France (FF) 186,52 197,65 201,50 214,77 222,23  Denmark (Dkr) 228,01 241,27 246,44 263,14 272,03  Ireland ( £ Irl) 20,325 21,506 21,963 23,402 24,195  United Kingdom ( £) 17,401 18,355 18,736 19,935 20,579  Italy (Lit) 37 846 40 250 40 932 43 779 45 385  Greece (Dr) 2 538,64 2 707,28 2 770,22 2 983,99 3 095,49 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,228340 2,221680 2,214320 2,207240 2,207240 2,186790 Fl 2,508290 2,502540 2,498110 2,492220 2,492220 2,474770 Bfrs/Lfrs 45,120100 45,162100 45,208100 45,254200 45,254200 45,421300 FF 6,804720 6,814680 6,828390 6,845750 6,845750 6,901960 Dkr 8,093050 8,094580 8,094210 8,092990 8,092990 8,092260 £ Irl 0,716085 0,717349 0,718179 0,718904 0,718904 0,720736 £ 0,571493 0,573314 0,574796 0,575975 0,575975 0,578951 Lit 1 493,79 1 498,95 1 504,97 1 511,27 1 511,27 1 528,98 Dr 105,90170 105,94030 105,96680 105,99060 105,99060 106,13130